UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-147917 Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada 98-0557171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2 (Address of principal executive offices) (888) 686-2611 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past
